PER CURIAM.
Upon consideration of the appellant’s response to the Court’s order of March 1, 2006, the Court has concluded that the letter from the Agency for Health Care Administration declining to take action on the appellant’s petition for formal administrative hearing does not constitute an ap-pealable order. Simmons v. Agency for Health Care Administration, 1D06-4544, 950 So.2d 431, 2007 WL 162198 (Fla. 1st DCA January 24, 2007). Accordingly, the appeal is hereby dismissed for lack of jurisdiction. All pending motions are denied as moot.
ALLEN, PADOVANO, and LEWIS, JJ., concur.